Citation Nr: 1139724	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed hypertension.

2.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected left knee disability on the basis of limitation of motion.

3.  Entitlement to an initial separate evaluation in excess of 10 percent for the service-connected left knee disability on the basis of instability.

4.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected low back strain.  

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March to July 1983 and from June 2002 to July 2004.  

The case initially came to the Board of Veterans' Appeals (Board) on appeal from July 2004 and September 2005 rating decisions by the RO.

In August 2007, the RO granted service connection for instability of the left knee and assigned a rating of 10 percent.  

In September 2009, the Board remanded these matters to the RO for additional notice and development.

The  issue of an increased rating for the service-connected sciatica with right lower extremity radiculopathy has been raised in the November 2005 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


The issue of a rating in excess of 10 percent for the service-connected GERD is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of hypertension.

2.  For the period of the appeal, the service-connected left knee disability is not shown to be manifested by flexion restricted to less than 90 degrees or extension restricted at more than 10 degrees or added functional loss due to pain or during flare ups.  

3.  For the period of the appeal prior to October 6, 2005, the service-connected left knee disability is not shown to have been manifested by more than slight instability or recurrent subluxation; beginning on October 6, 2005, the service-connected disability picture is shown to have more nearly approximated that of severe instability or recurrent subluxation. 

4.  For the period of the appeal beginning in February 2005, the service-connected low back disability picture is shown to have manifested by a level of functional impairment due to pain and during flare ups that more closely resembled that of forward flexion of the thoracolumbar spine being restricted to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a disability manifested by hypertension due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected left knee disability on the basis of limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.17a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).   

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected left knee disability on the basis of instability prior to October 6, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Codes 5257 (2011). 

4.  The criteria for the assignment of a 30 percent rating for the service-connected left knee disability on the basis of instability beginning on October 6, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Code 5257 (2011). 

5.  The criteria for the assignment for an increased rating of 40 percent, but not higher for the service-connected low back disability beginning in February 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Code 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353  (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The November 2009 letter satisfied these criteria.  The Veteran was informed of the evidence and information necessary to substantiate the claim of service connection, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain information and evidence in support of his claim, and notice regarding disability ratings and effective dates of awards. 

Although complete notice was not provided prior to the initial adjudication of these claims, which constitutes a notice timing defect, this matter was readjudicated by a January 2011 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Since the July 2004 and August 2007 rating decisions on appeal granted service connection for left knee disability, and a low back disability and assigned disability ratings and effective date for the awards, the statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel  held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in September 2005 and the Veteran was provided an additional notice letter in August 2008.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with the Veteran's claims file and VA has obtained all pertinent/identified records that could be obtained.  The development requested in the Board's September 2009 remand has been accomplished and the RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Although the Veteran was not afforded an examination for his claimed hypertension, the low standard for requiring an examination was not met.  In this regard, there is no evidence that the Veteran has a diagnosis of the disability for which service connection is sought.  Thus, the Board concludes that VA's duty to assist is met. 


Legal Criteria for Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service incurrence may be presumed for some chronic disorders, including a hypertension when demonstrated to a compensable degree within one year following separation from service (38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

Therefore, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran has a disability within the meaning of the law, for which service connection is sought. 


Hypertension

On this record, the Veteran is not shown to have a diagnosis of hypertension. 

The service treatment records are negative a diagnosis of hypertension.  Despite numerous blood pressure readings, there was only one elevated reading.  In February 2003, a reading of 148/96 was recorded.

In March 2004, a VA examination was conducted prior to the Veteran's separation from service.  The examiner stated that the Veteran had hypertension in the past, but currently did not.  A 3-day blood pressure test showed findings of 144/86, 188/84, 148/82, 154/78, 142/78 and 144/78.

The VA treatment records from July 2004 through January 2011 do not contain a diagnosis of or show treatment for hypertension.

In his November 2005 Substantive Appeal, the Veteran reported that his doctor told him that he was borderline for hypertension.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

Here, on this record, the Veteran currently is not shown to have a diagnosis of or received treatment for hypertension.  

Absent a showing of more than borderline hypertension, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, the claim of service connection must be denied.


General Legal Criteria for Increased Ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 . 

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 


Left Knee

 Left knee limitation of motion and instability

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

A noncompensable rating is warranted for knee flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

A noncompensable rating is warranted for knee extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011). 

Presently, the service-connected left knee disability is rated as 10 percent disabling on the basis of instability and as 20 percent disabling on the basis of limitation of extension.

On this record, a higher rating is not warranted based on limitation of motion; however, a higher rating is assignable on the basis of instability.

The initial pre-separation VA examination in March 2004 indicated that the Veteran walked wearing a knee brace and had a range of motion manifested by extension limited to 10 degrees, but flexion limited to only 90 degrees.  There was no reported medial or lateral instability.  It was noted that he was obviously in a lot of pain and had a major amount of physical impairment.  

An August 2004 VA treatment record noted that the Veteran reported that, when his left knee gave way, he was not able to walk for very long for a few days until it returned to its baseline position.  On good days, he could walk a few blocks with no difficulty, but less than 200 feet on bad.

A February 2005 VA treatment record noted that there was no effusion, but mild crepitus.  The medial and lateral collateral ligaments as well as the posterior cruciate ligaments appeared to be stable.  Since there were no X-ray studies of the knee, the physician was unable to determine whether some of the "give-way" was due to degenerative changes as well as to some possible laxity of the anterior cruciate ligament.  

At a VA examination in August 2005, the Veteran rated his left knee pain as between 6/10 and 10/10 and as 10/10 for at least a half of the month.  He also complained of weakness, swelling and instability.  He had no flare ups, but used an off-loading brace and cane.  There was no recurrent dislocation or subluxation, or inflammatory arthritis.  

On examination, left knee flexion was to 90 degrees and was limited by stiffness and pain.  His extension was to minus 30 degrees due to pain.  On repetitive motion, the pain increased, but did not produce any change in the ranges of motion.

In October 2005, on re-examination, the Veteran was found to have instability of the left knee with 2+ posterior drawer and a range of motion from 0 to 90.  Active flexion was to 100 degrees and the degree of laxity of the knee was described as significant.  

The Veteran complained of constant left knee pain without flare-ups.  Repetitive motion was impossible due to his knee pain.  Without the support from his brace, the left knee would give out.  On good days, between his back and knee, he could walk several blocks, but only walk several hundred yards on bad. 

In May 2009, the Veteran was seen with complaints of left knee pain and instability.  His left knee extension was full, and flexion was to approximately 95 degrees.  He experienced pain at full flexion, and his knee was stable to varus and vagus stress.  A total knee replacement had been considered and put off due to his age, but conservative treatment options were running out.  He was given a cortisone shot.

The Veteran was also given a cortisone injection in September 2009 and reported, in October 2009, that his knee was feeling "100% better" since the injection.  He reported having a full range of motion with no pain, swelling or locking.  

On February 2010 VA examination, the Veteran complained of left knee pain and denied using any assistive devices.  He was able to perform his job and daily activities.  The extension of the left knee was painful at 0 degrees, and flexion was to 115 degrees with pain.  The knee was painful on motion, but there was no additional limitation following repetitive use.  Ankylosis, subluxation, lateral instability, locking, and effusion were not found.  

Objectively, there was no pain on motion of the left knee.  There were also no flare-ups, instability, weakness, excess fatigability or incoordination of the knee.  He could sit or stand for 5 to 10 minutes, walk up to 10 minutes, and drive short distances.  He could not climb, kneel or operate heavy machinery.  

A September 2010 VA treatment record showed that the Veteran continued to have left knee pain despite steroid injections and medication and was contemplating having a total knee replacement, but was still interested in delaying it as long as possible.

In considering whether a higher rating is warranted for the left knee disability based on limitation of motion, the Board notes that, for the period of the appeal, left knee flexion has far exceeded findings warranting a compensable percent rating.  In this regard, left knee flexion has been shown to be no less than to 90 degrees.

As for left knee extension, the Veteran is not shown to be limited to a degree that would warrant a rating in excess of the current 20 percent.  In most instances, limitation was described as being to 10 degrees or less.  On one occasion, extension was reported to be restricted to 30 degrees, but the basis for this one findings is not clear from the record. (see August 2005 VA record).  

Moreover, the evidence as a whole show a chronic worsening of the condition since a treatment record noted in the following month that extension of the left knee was full.  Further, there are no recent findings that would reflect a limitation of the extent shown in August 2005.  

Therefore, the Board concludes that the criteria for a higher rating are not met for the service-connected left knee disability based on limitation of extension.

The Board has considered other factors that, if present, could warrant a higher rating but they are either not present or not of a severity to approximate a higher rating.  

Painful motion was shown on that one occasion, but does not equate with the Veteran having a limitation of flexion or extension that would warrant a higher rating.  Pain was shown to increase with repetition, but did not produce any additional limitation of motion.   

Turning to instability of the left knee, the record shows that, prior to October 6, 2005, the Veteran complained of having instability and buckling.  

However, on examination in March 2004, there was no evidence of instability; in February 2005, the ligaments were found to be stable; and at the August 2005 VA examination, there was no evidence of subluxation.  

Thus, the Board finds no basis for the assignment of a rating higher than 10 percent during this period of the appeal.

Beginning on October 6, 2005, the Board finds that the evidence suggests a worsening of the service-connected left knee instability.  On this date, there was objective evidence of significant instability.  He wore an articulated brace that without its support his knee would give way.  There continued to be evidence of instability in May 2009 with a positive Lachman test and equivocal posterior drawer sign.

Based on the findings beginning during this period, the service-connected left knee disability picture is found to more nearly approximate that of severe instability or recurrent subluxation as to warrant the assignment of a separate rating of 30 percent, beginning on October 6, 2005.

The Board also finds that the evidence does not require consideration of a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, both the symptoms and the level of impairment are adequately addressed in the established rating criteria.  As there is nothing unusual or exceptional with regard to the service-connected left knee disability, referral for extraschedular consideration is not required.  


Low Back

At the outset, the Board notes that the service-connected low back disability is characterized as low back strain and sciatica with radiculopathy, which are rated separately.  As the Veteran only perfected an appeal of the low back strain, the rating of the sciatica with radiculopathy will not be discussed.

On March 2004 VA examination, there was a decreased range of motion of the lumbar spine with flexion from 0 to 70 degrees, extension from 0 to 5 degrees, and lateral flexion from 0 to 20 degrees, each way.

On August 2005 VA examination, the Veteran complained of daily pain in the low back that he rated at 7/10.  He denied having any flares, and there was no additional functional limitation with repetitive motion, only pain.  Functionally, he was independent in work activities and only needed occasional assistance in dressing.  He also gave up some recreational activities such as football, golf and skiing.  

On examination, the Veteran's forward flexion was performed to 60 of 90 degrees and was stopped due to anticipatory pain.  Extension was performed to 10 degree and stopped at that point due to actual pain.  Left and right lateral flexion was to 10 and 30 degrees, and lateral rotation was to 30 degrees.  All ranges of motion had pain at the end points.  

The Veteran estimated that, if he repeated the range of motion more than 2 to 3 times, the pain would become unbearable.  The muscles in the lower lumbar region were tight, but there was no spasm or tenderness to palpation.  

A July 2004 VA treatment record showed that the Veteran was seen for complaints of worsening low back pain.  He reported that his pain was 5 or 6 out of 10 at best and often increased to 12 out of 10.  He worked in fiber optics, but was unable to do his normal job and had to do bench work due to his back pain.  

His spine was nontender to palpation, and there was normal flexion but extension was limited to 45 degrees.  Lateral rotation was decreased to about 60 degrees.  He was on pain medication and had been given a TENS unit.

In August 2004, the Veteran was underwent physical therapy for his low back disability when it was noted that he had moderately limited active motion of the lumbar spine due to pain.  He was able to perform activities of daily living and was currently working in a light duty.  

A February 2005 VA treatment record indicated that the Veteran had been given a steroid injection that alleviated 75 percent of his pain.  He walked and slept better, and his daily function was improved.  

A November 2006 VA treatment record showed that the Veteran was seen with a one day history of severe back spasm.  He reported that, the night before, he had developed sudden spasms on the right lower back that resulted in him "crying on the kitchen floor."  He reported that shoveling in the back yard did not produce any immediate problems.  Objectively, muscle spasm in the right lower back was noted, as well as tightness and a decreased range of motion due to pain.  

In December 2006, the Veteran reported at a neuropsychology consultation that he could no longer participate in sports or do yard work.  He reported having back spasms and aggravating factors were standing and walking.  

On February 2010 VA examination, the Veteran complained of having low back pain.  He was noted to have muscle spasm without any localized tenderness.  His gait was altered, and he lacked the normal S-shape spinal contour.  He did not have weakened movement, excess fatigability or incoordination. 

On examination, there was noted to be muscle spasm on forward bending, loss of lateral spine motion on lateral bending in the standing position with listing of the whole spine to the opposite side, positive Goldthwaite's sign or abnormal mobility on forced motion.  The lumbosacral spine was painful.  

Forward flexion was performed to 70 degrees; extension was to 30 degrees with pain; lateral flexion was to 30 degrees on the right and 32 degrees on the left with pain; and rotation to the right was to 25 degrees with pain and 30 degrees to the left with pain.  There was no additional limitation of functional ability on 3 repetitions of movement.  There had been no incapacitating episodes during the past 12 month period.

The applicable rating criteria for intervertebral disc disease were amended effective on September 23, 2002.  See 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002). 
Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a , were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003). 


Rating criteria for diseases of the spine in effect from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

\Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.


Rating criteria for intervertebral disc disease, effective on September 25, 2003

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For the period of the appeal, the service-connected low back disability is not shown to have been manifested by the requisite incapacitating episodes; therefore, Code 5243, beginning on September 25, 2003, is not applicable here.  

At no time during the appeal is the service-connected low back disability shown to have resulted in an actual restriction of forward flexion to 30 degrees or less.

However, in considering additional factors noted in DeLuca, there is a basis for assigning a higher rating based on functional loss due to pain or during flare ups.  There is evidence of flare-ups that are productive of severe muscle spasm and increased restriction of low back movement due to pain.  There also appears to be increased painful movement with repetition.  

Beginning in February 2005, the Veteran is shown to have undergone treatment with steroid injections to alleviate his low back pain.  This was confirmed during the VA examination in August 2005 when he reported having severe episodes of low back pain and unbearable pain with repetitive motion.  

On this record, the Board finds that the service-connected low back disability picture nearly approximated that of severe overall impairment beginning in February 2005 manifested by functional limitation due to pain and during flare ups that equated with forward flexion of the thoracolumbar being restricted to 30 degrees or less.   

Accordingly, an increased rating of 40 percent, but no more for the service-connected low back disability is warranted beginning in February 2005.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a); see also Thus, supra.

Both the former and the revised criteria reasonably describe the level of disability caused by the service-connected low back disability and contemplate the symptoms documented in the record.  

There is nothing unusual or exceptional in the symptoms or level of impairment that renders the schedular criteria inadequate.  Consequently, referral for extraschedular consideration is required.


ORDER

Service connection for claimed hypertension is denied.  

An initial rating in excess of 20 percent for the service-connected left knee disability based on limitation of motion is denied. 

An initial rating in excess of 10 percent for the service-connected left knee disability based on instability for the periods prior to October 6, 2005 is denied.

An initial rating of 30 percent for the service-connected left knee disability based on instability beginning on October 6, 2005 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Beginning in February 2005, an increased rating of 40 percent, but not higher for the service-connected low back disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

In its September 2009 remand, the Board requested a VA examination to determine the current severity of the service-connected GERD.

The Board finds that the March 2010 VA examination is inadequate to rate the disability. 

There are contradictory statements in the examination report that make it impossible to rate the disability.  At the beginning of the report the examiner notes that the Veteran had dysphagia for solids but not liquid and that he had pyrosis but no arm pain.  

Toward the end of the report the examiner states that the Veteran has dysphagia for solids and liquids, no pyrosis, and occasional shoulder pain, thus contradicting the earlier statements.  The examiner was also asked to comment on whether there was considerable impairment of health but this was not done.  

In light of these findings, the Veteran must be scheduled for another VA examination to obtain a full picture of his service-connected GERD.

Accordingly, this remaining claim is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to obtain all copies of all outstanding treatment records referable to the service-connected GERD that have not already been associated with the claims file.

2.  The RO should schedule the Veteran for a VA gastrointestinal examination to determine the current severity of the service-connected GERD.

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner for review in connection with his evaluation.  All indicated tests should be performed, and detailed clinical findings should be reported.  

The examiner is asked to report whether the condition is productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial arm or shoulder pain, productive of considerable impairment of health.

The examiner should also comment on whether the condition is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,11 Vet. App. 268 (1998).

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If the benefit sought on appeal remains denied, he and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


